Title: To Benjamin Franklin from Sir Edward Newenham, 28 October 1783
From: Newenham, Sir Edward
To: Franklin, Benjamin


          
            
              Dear Sir
              Dublin 28 octr: 1783
            
            Your Excellency will see by the Enclosed how delicately I mentioned the affair of the treaty; the Very post that brought me your Letter brought me several from America; I MOST Earnestly entreat you will inform me by RETURN OF THE POST whether Ireland is mentiond, & if it is, at what Period; it is incumbent on me, to be precise in that point, as I have pledged myself to the House, to state, from Time to Time, the progress of that Treaty—the Public Expectations are high, & this City is in a state of the Greatest anxiety—do, my Dear & much respected friend, assist my Country as I & my friends assisted Virtue when oppressed by the hand of Power—all in this affair depends on your Excellency— Parliament seems determined to Support me in any motion, that may appear requisite; my Object is the Honor of Ireland, & that the states of North America & Ireland may Ever be friends to Each other— I am in the Strictest Sence of the word, a Citizen of the world— I adore Virtue where ever I find it—whether on this or the other side of the Atlantic—
            By the Secretarys reply, he seems to think that the Treaty will not Speedily be concluded; You have now the public Debates of the Irish Parliament to warrant your Excellency in demanding of M Hartly whether Ireland is to be included by Name or

Not—the British Ministry will find various ways of evading this buisiness, if they Can— Your Excellency will see, that in pursuance of my agitating the Question, Mr: Forster one of the Ministry, moved for a Bill to facilitate the Commercial interscourse between Ireland & America, I wish I had a Copy of the British treaty, as far as it is gone, that I might take Care to have Matters rightly Settled on the discussing of Mr: Forsters Bill—
            The Protecting Duties as taken up by Mr Gardiner will occasion much contest, we call them Protecting Duties, Government stiles them prohibitory Duties, & therefore will Support the English Woollen & silken Trade—and the English Breweries—
            I Know not how to apologize for this trouble; it is in your own breast I claim my pardon.—
            Lady Newenham, still anxious for the Bust, desires her best & Sincerest respects to your Excellency & your Grandson—
            I have the Honor, to be, with the most perfect respect & Esteem your Excellencys Most Obt: & Most Humble sert
            
              Edward Newenham
            
          
          
            Mr Flood & Mr Grattan have had a most Violent Altercation—it is imagined they cannot part untill one falls; I shall send

the result next post—they are not half full in the present publication—
          
         
          Addressed: His Excellency B: Franklin / Minister Plenipotentiary / from the United States / Passy
        